DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Maitri Jaddu on 07/26/2021.

The application has been amended as follows: 

an output shaft; 
a body portion for converting energy of a supplied pressure oil into rotational power, the body portion configured to rotate the output shaft along a rotation axis by the rotational power; 
a hydraulic block disposed in an extending direction of the output shaft of the body portion and having an oil passage for supplying the pressure oil to the body portion; and 
a rotation sensor for detecting rotation of the output shaft, at least part of the rotation sensor being disposed in the hydraulic block, 
wherein the body portion is positioned on one side of the hydraulic block in the extending direction of the output shaft and is adjacent to the hydraulic block in the extending direction of the output shaft, while the rotation sensor is disposed next to the hydraulic block on an other side of the hydraulic block in the extending direction of the output shaft and is next to the hydraulic block in the extending direction of the output shaft.

Allowable Subject Matter
Claims 1-7, and 9 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, none of the prior art alone or in combination neither discloses nor renders obvious a hydraulic drive device as claimed wherein the body portion is positioned on one side of the hydraulic block in the extending direction of the output shaft and is adjacent to the hydraulic block in the extending direction of the output shaft, while the rotation sensor is disposed next to the hydraulic block on an other side of the hydraulic block in the extending direction of the output shaft and is next to the hydraulic block in the extending direction of the output shaft in combination with the remaining claim limitations.
The amended limitation overcomes Nabata because it requires the body portion, sensor, and the hydraulic block two be aligned horizontally by amending the language from adjacent to (which one can broadly interpret as “near to”) to “next to…in the extending direction” thus describing a different and non-obvious configuration from that of Nabata.
Regarding claim 2, none of the prior art alone or in combination neither discloses nor renders obvious a hydraulic drive device as claimed wherein with respect to the extending direction of the output shaft, the body portion is disposed on one side of the hydraulic block, while the rotation sensor is disposed on an other side of the hydraulic block, an end portion of the hydraulic block on the other side has a concave portion, and at least part of the rotation sensor is disposed in the concave portion in combination with the remaining claim limitations.

Regarding claim 6, none of the prior art alone or in combination neither discloses nor renders obvious a hydraulic drive device as claimed wherein the output shaft includes a first connection shaft and a second connection shaft connected to each other, the second connection shaft is disposed more distantly than the first connection shaft from the body portion, and the rotary portion is connected to the second connection shaft in combination with the remaining claim limitations.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIE HULS/           Primary Examiner, Art Unit 2863